EX-99.1 Morgan Stanley Capital I Trust 2016-UBS11 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-UBS11 Payment Date: 8/17/17 8480 Stagecoach Circle Record Date: 7/31/17 Frederick, MD 21701-4747 Determination Date: 8/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor / Depositor Master Servicer Special Servicer Asset Representations Reviewer Morgan Stanley Capital I Inc. Midland Loan Services CWCapital Asset Management LLC Park Bridge Lender Services LLC A Division of PNC Bank, N.A. 7501 Wisconsin Avenue 600 Third Avenue 1585 Broadway 10851 Mastin Street, Suite 700 Suite 500 W 40th Floor New York, NY 10036 Overland Park, KS 66210 Bethesda, MD 20814 New York, NY 10022 Contact: Contact: General Information Number Heather Wagner Contact: Brian Hanson Contact: David Rodgers Phone Number: (212) 761-4000 Phone Number: (913) 253-9570 Phone Number: (202) 715-9500 Phone Number (212) 310-9821 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 61767FAW1 1.445000% 42,100,000.00 34,817,363.02 643,466.92 41,925.91 0.00 0.00 685,392.83 34,173,896.10 30.33% A-2 61767FAX9 2.416000% 60,300,000.00 60,300,000.00 0.00 121,404.00 0.00 0.00 121,404.00 60,300,000.00 30.33% A-SB 61767FAY7 2.606000% 55,900,000.00 55,900,000.00 0.00 121,396.17 0.00 0.00 121,396.17 55,900,000.00 30.33% A-3 61767FAZ4 2.531000% 170,000,000.00 170,000,000.00 0.00 358,558.33 0.00 0.00 358,558.33 170,000,000.00 30.33% A-4 61767FBA8 2.782000% 175,531,000.00 175,531,000.00 0.00 406,939.37 0.00 0.00 406,939.37 175,531,000.00 30.33% A-S 61767FBD2 2.984000% 60,280,000.00 60,280,000.00 0.00 149,896.27 0.00 0.00 149,896.27 60,280,000.00 21.87% B 61767FBE0 3.136000% 34,189,000.00 34,189,000.00 0.00 89,347.25 0.00 0.00 89,347.25 34,189,000.00 17.06% C 61767FBF7 3.691000% 34,188,000.00 34,188,000.00 0.00 105,156.59 0.00 0.00 105,156.59 34,188,000.00 12.26% D 61767FAJ0 3.500000% 36,888,000.00 36,888,000.00 0.00 107,590.00 0.00 0.00 107,590.00 36,888,000.00 7.08% E 61767FAL5 2.848386% 17,994,000.00 17,994,000.00 0.00 42,711.55 0.00 0.00 42,711.55 17,994,000.00 4.55% F 61767FAN1 2.848386% 7,198,000.00 7,198,000.00 0.00 17,085.57 0.00 0.00 17,085.57 7,198,000.00 3.54% G 61767FAQ4 2.848386% 25,191,662.00 25,191,662.00 0.00 59,796.29 0.00 0.00 59,796.29 25,191,662.00 0.00% V 61767FAT8 0.000000% 100.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 61767FAU5 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 719,759,763.00 712,477,025.02 643,466.92 1,621,807.30 0.00 0.00 2,265,274.22 711,833,558.10 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61767FBB6 1.810328% 503,831,000.00 496,548,363.02 749,096.12 0.00 749,096.12 495,904,896.10 X-B 61767FBC4 1.136123% 128,657,000.00 128,657,000.00 121,808.46 0.00 121,808.46 128,657,000.00 X-D 61767FAA9 0.848386% 36,888,000.00 36,888,000.00 26,079.38 0.00 26,079.38 36,888,000.00 X-E 61767FAC5 1.500000% 17,994,000.00 17,994,000.00 22,492.50 0.00 22,492.50 17,994,000.00 X-F 61767FAE1 1.500000% 7,198,000.00 7,198,000.00 8,997.50 0.00 8,997.50 7,198,000.00 X-G 61767FAG6 1.500000% 25,191,662.00 25,191,662.00 31,489.58 0.00 31,489.58 25,191,662.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 61767FAW1 827.01574869 15.28424988 0.99586485 0.00000000 0.00000000 811.73149881 A-2 61767FAX9 1,000.00000000 0.00000000 2.01333333 0.00000000 0.00000000 1,000.00000000 A-SB 61767FAY7 1,000.00000000 0.00000000 2.17166673 0.00000000 0.00000000 1,000.00000000 A-3 61767FAZ4 1,000.00000000 0.00000000 2.10916665 0.00000000 0.00000000 1,000.00000000 A-4 61767FBA8 1,000.00000000 0.00000000 2.31833334 0.00000000 0.00000000 1,000.00000000 A-S 61767FBD2 1,000.00000000 0.00000000 2.48666672 0.00000000 0.00000000 1,000.00000000 B 61767FBE0 1,000.00000000 0.00000000 2.61333324 0.00000000 0.00000000 1,000.00000000 C 61767FBF7 1,000.00000000 0.00000000 3.07583333 0.00000000 0.00000000 1,000.00000000 D 61767FAJ0 1,000.00000000 0.00000000 2.91666667 0.00000000 0.00000000 1,000.00000000 E 61767FAL5 1,000.00000000 0.00000000 2.37365511 0.00000000 0.00000000 1,000.00000000 F 61767FAN1 1,000.00000000 0.00000000 2.37365518 0.00000000 0.00000000 1,000.00000000 G 61767FAQ4 1,000.00000000 0.00000000 2.37365403 0.00000000 0.00000000 1,000.00000000 V 61767FAT8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 61767FAU5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 61767FBB6 985.54547660 1.48680038 0.00000000 984.26832827 X-B 61767FBC4 1,000.00000000 0.94676901 0.00000000 1,000.00000000 X-D 61767FAA9 1,000.00000000 0.70698818 0.00000000 1,000.00000000 X-E 61767FAC5 1,000.00000000 1.25000000 0.00000000 1,000.00000000 X-F 61767FAE1 1,000.00000000 1.25000000 0.00000000 1,000.00000000 X-G 61767FAG6 1,000.00000000 1.25000010 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 712,477,025.76 712,477,025.76 643,466.92 0.00 0.00 0.00 711,833,558.84 711,902,287.13 643,466.92 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 07/01/2017 - 07/30/2017 30 41,925.91 0.00 41,925.91 0.00 0.00 0.00 41,925.91 0.00 A-2 07/01/2017 - 07/30/2017 30 121,404.00 0.00 121,404.00 0.00 0.00 0.00 121,404.00 0.00 A-SB 07/01/2017 - 07/30/2017 30 121,396.17 0.00 121,396.17 0.00 0.00 0.00 121,396.17 0.00 A-3 07/01/2017 - 07/30/2017 30 358,558.33 0.00 358,558.33 0.00 0.00 0.00 358,558.33 0.00 A-4 07/01/2017 - 07/30/2017 30 406,939.37 0.00 406,939.37 0.00 0.00 0.00 406,939.37 0.00 X-A 07/01/2017 - 07/30/2017 30 749,096.12 0.00 749,096.12 0.00 0.00 0.00 749,096.12 0.00 X-B 07/01/2017 - 07/30/2017 30 121,808.46 0.00 121,808.46 0.00 0.00 0.00 121,808.46 0.00 X-D 07/01/2017 - 07/30/2017 30 26,079.38 0.00 26,079.38 0.00 0.00 0.00 26,079.38 0.00 X-E 07/01/2017 - 07/30/2017 30 22,492.50 0.00 22,492.50 0.00 0.00 0.00 22,492.50 0.00 X-F 07/01/2017 - 07/30/2017 30 8,997.50 0.00 8,997.50 0.00 0.00 0.00 8,997.50 0.00 X-G 07/01/2017 - 07/30/2017 30 31,489.58 0.00 31,489.58 0.00 0.00 0.00 31,489.58 0.00 A-S 07/01/2017 - 07/30/2017 30 149,896.27 0.00 149,896.27 0.00 0.00 0.00 149,896.27 0.00 B 07/01/2017 - 07/30/2017 30 89,347.25 0.00 89,347.25 0.00 0.00 0.00 89,347.25 0.00 C 07/01/2017 - 07/30/2017 30 105,156.59 0.00 105,156.59 0.00 0.00 0.00 105,156.59 0.00 D 07/01/2017 - 07/30/2017 30 107,590.00 0.00 107,590.00 0.00 0.00 0.00 107,590.00 0.00 E 07/01/2017 - 07/30/2017 30 42,711.55 0.00 42,711.55 0.00 0.00 0.00 42,711.55 0.00 F 07/01/2017 - 07/30/2017 30 17,085.57 0.00 17,085.57 0.00 0.00 0.00 17,085.57 0.00 G 07/01/2017 - 07/30/2017 30 59,796.31 0.00 59,796.31 0.00 0.00 0.03 59,796.29 25.50 Totals 2,581,770.86 0.00 2,581,770.86 0.00 0.00 0.03 2,581,770.84 25.50 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 3,225,237.76 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Controlling Class Information Number Group Reduction Effected ASER Amount Appraisal Reduction Date Controlling Class: G Effective as of: 8/25/2016 None Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 2,594,510.63 Master Servicing Fee - Midland Loan Services, N.A. 5,021.43 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,116.77 Deferred Interest 0.00 CREFC Royalty License Fee 306.76 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,871.49 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee- Park Bridge Lender Services LLC 423.33 Net Prepayment Interest Excess 0.00 Total Fees 12,739.78 Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Reimbursement for Interest on Advances 0.00 Total Interest Collected 2,594,510.63 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 643,466.92 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 643,466.92 Payments to Certificateholders & Others: Other: Interest Distribution 2,581,770.84 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 643,466.92 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,225,237.76 Total Funds Collected 3,237,977.55 Total Funds Distributed 3,237,977.54 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) 5,000,000 or less 10 36,034,435.35 5.06 102 4.8935 1.956985 Alabama 1 3,045,064.00 0.43 108 3.8900 1.840000 5,000,001 to 10,000,000 6 45,663,265.22 6.41 107 4.7635 1.442079 Arkansas 1 1,148,395.35 0.16 105 5.4500 1.410000 10,000,001 to 15,000,000 7 82,685,145.30 11.62 107 4.4249 1.933221 California 26 221,152,613.25 31.07 96 4.4110 1.778434 15,000,001 to 20,000,000 8 135,787,284.97 19.08 82 4.7693 1.805247 Colorado 3 6,892,419.00 0.97 108 3.8900 1.840000 20,000,001 to 25,000,000 1 21,861,596.10 3.07 108 4.1500 1.690000 Connecticut 2 18,419,717.22 2.59 107 4.6317 2.052026 25,000,001 to 50,000,000 7 264,152,259.59 37.11 108 3.7140 2.896788 Florida 3 23,267,357.12 3.27 107 4.9190 2.219317 50,000,001 or greater 2 125,649,572.31 17.65 108 4.2266 1.622981 Georgia 2 14,848,199.01 2.09 108 3.9039 1.646469 Illinois 4 21,292,473.92 2.99 107 4.7269 1.303204 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 Kansas 2 11,323,267.16 1.59 108 5.0363 1.440000 Kentucky 1 11,854,350.34 1.67 108 4.2600 2.290000 Louisiana 5 6,300,748.15 0.89 105 5.4500 1.410000 Maryland 1 2,552,748.00 0.36 108 3.8900 1.840000 Massachusetts 1 70,000,000.00 9.83 108 2.7982 6.010000 Michigan 6 45,044,403.03 6.33 107 4.2127 2.206648 Minnesota 1 48,768,555.02 6.85 108 3.6000 2.160000 Mississippi 1 1,165,536.01 0.16 105 5.4500 1.410000 New Jersey 1 1,021,100.00 0.14 108 3.8900 1.840000 New York 3 128,126,101.16 18.00 108 4.2642 1.486562 North Carolina 3 13,182,876.84 1.85 108 4.8882 1.345413 Ohio 1 3,103,506.23 0.44 108 4.7500 1.410000 Pennsylvania 2 23,171,560.74 3.26 65 5.2078 1.420689 Tennessee 1 21,861,596.10 3.07 108 4.1500 1.690000 Texas 2 7,753,805.03 1.09 104 5.4224 1.783442 Virginia 1 4,531,434.51 0.64 108 4.7000 1.460000 Washington 1 2,005,731.00 0.28 108 3.8900 1.840000 Totals 75 711,833,558.84 100.00 103 4.2288 2.173841 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg/ WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.30 or less 6 113,620,529.84 15.96 99 4.5247 1.074601 Industrial 3 30,629,097.66 4.30 107 4.6769 1.751242 1.31 to 1.40 3 65,688,466.22 9.23 108 4.6708 1.348900 Lodging 12 139,288,473.09 19.57 107 4.4571 2.200336 1.41 to 1.50 5 40,727,273.07 5.72 107 5.0097 1.441303 Mixed Use 2 6,645,677.51 0.93 107 4.8477 1.800473 1.51 to 1.60 4 48,834,764.96 6.86 57 4.7411 1.580954 Multi-Family 2 10,019,600.17 1.41 105 5.4005 1.345601 1.61 to 1.80 5 56,915,269.78 8.00 104 4.2469 1.700654 Office 5 140,148,750.56 19.69 101 3.4675 3.985488 1.81 to 2.00 2 78,475,000.00 11.02 108 3.9969 1.845400 Other 2 116,126,101.16 16.31 108 4.2166 1.457272 2.01 to 2.25 7 137,788,272.45 19.36 108 4.0968 2.116600 Retail 18 187,942,954.28 26.40 95 4.5595 1.516787 2.26 to 2.50 5 83,750,611.90 11.77 107 4.4159 2.373908 Self Storage 31 81,032,903.77 11.38 106 4.0384 1.838600 2.51 to 3.00 1 11,047,383.38 1.55 108 4.2500 2.660000 3.01 or greater 3 74,985,987.24 10.53 108 2.8947 5.859063 Totals 75 711,833,558.84 100.00 103 4.2288 2.173841 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.500% or less 18 456,579,137.38 64.14 108 3.8687 2.518157 12 months or less 28 534,709,963.44 75.12 108 4.0311 2.310106 4.5001% to 5.0000% 17 194,294,050.21 27.29 95 4.6996 1.524680 13 months to 24 months 12 165,123,595.40 23.20 85 4.8327 1.761933 5.0001% to 5.5000% 4 39,886,370.56 5.60 103 5.2962 1.826890 25 months to 36 months 1 12,000,000.00 1.69 103 4.7250 1.770000 5.5001% or greater 2 21,074,000.69 2.96 60 5.6704 1.355733 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 4 58,738,099.59 8.25 47 4.9051 1.511858 61 months or greater 37 653,095,459.25 91.75 108 4.1680 2.233379 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 6 171,000,000.00 24.02 93 3.7739 3.549532 Underwriter's Information 5 117,597,788.78 16.52 108 4.1373 2.003608 270 months or less 1 11,323,267.16 1.59 108 5.0363 1.440000 12 months or less 36 594,235,770.06 83.48 102 4.2469 2.207530 271 months to 300 months 10 154,609,807.79 21.72 108 4.0349 2.222907 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 301 months or greater 24 374,900,483.89 52.67 105 4.4918 1.548290 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 Totals 41 711,833,558.84 100.00 103 4.2288 2.173841 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date Balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and "Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30311369 01A21 OF Boston MA 96,381.63 0.00 2.798% 8/6/26 11/6/28 N 40,000,000.00 40,000,000.00 8/6/17 30311370 01A22 OF Boston MA 72,286.23 0.00 2.798% 8/6/26 11/6/28 N 30,000,000.00 30,000,000.00 8/6/17 30311359 2 SS Various Various 234,480.56 0.00 3.890% N/A 8/1/26 N 70,000,000.00 70,000,000.00 8/1/17 30297582 03A1 98 New York NY 135,708.55 50,972.34 4.184% 8/6/26 8/6/28 N 37,671,094.97 37,620,122.63 8/6/17 30297583 03A2 OT New York NY 106,438.08 39,978.31 4.184% 8/6/26 8/6/28 N 29,545,956.76 29,505,978.45 8/6/17 30297553 4 RT Various CA 223,108.16 68,230.02 4.650% N/A 8/6/26 N 55,717,802.33 55,649,572.31 8/11/17 30297572 5 OF Minneapolis MN 151,497.18 101,504.18 3.600% N/A 8/6/26 N 48,870,059.20 48,768,555.02 8/11/17 30297372 6 98 New York NY 179,832.72 0.00 4.262% N/A 8/5/26 N 49,000,000.00 49,000,000.00 8/5/17 30311372 07A2 RT Lynwood CA 79,189.67 0.00 4.598% N/A 7/5/21 N 20,000,000.00 20,000,000.00 8/5/17 30311373 07A3 RT Lynwood CA 79,189.67 0.00 4.598% N/A 7/5/21 N 20,000,000.00 20,000,000.00 8/5/17 30297454 8 LO Dearborn MI 103,495.13 56,517.07 4.100% N/A 7/6/26 N 29,314,120.56 29,257,603.49 8/11/17 30311360 9 RT Bristol TN 78,231.44 29,829.33 4.150% N/A 8/1/26 N 21,891,425.43 21,861,596.10 8/1/17 30311361 10 RT Visalia CA 61,008.00 0.00 4.320% N/A 8/1/26 N 16,400,000.00 16,400,000.00 8/1/17 30297461 11 OF Pittsburgh PA 78,101.88 16,047.07 5.600% N/A 7/6/21 N 16,196,243.09 16,180,196.02 8/11/17 30297429 12 LO Clearwater FL 74,446.23 16,760.13 5.382% N/A 7/6/26 N 16,063,486.38 16,046,726.25 8/11/17 30297451 13 RT Granite City IL 67,583.85 18,659.24 4.900% N/A 7/6/26 N 16,017,238.04 15,998,578.80 8/11/17 30297554 14 LO Pismo Beach CA 56,636.92 28,957.70 4.250% N/A 8/6/26 N 15,475,741.60 15,446,783.90 8/11/17 30297452 15 IN Newington CT 61,842.89 0.00 4.570% N/A 7/6/26 N 15,715,000.00 15,715,000.00 8/11/17 30311376 16 RT Marietta GA 43,672.58 20,005.81 3.750% N/A 8/1/26 N 13,524,410.72 13,504,404.91 8/1/17 30311362 17 LO Louisville KY 43,567.10 22,186.55 4.260% N/A 8/1/26 N 11,876,536.89 11,854,350.34 8/1/17 30297561 18 LO New York NY 48,825.00 0.00 4.725% N/A 3/5/26 N 12,000,000.00 12,000,000.00 8/5/17 30297467 19 IN Rancho Cucamonga CA 48,875.33 14,084.51 4.800% N/A 7/6/26 N 11,824,676.10 11,810,591.59 8/11/17 30297577 20 LO Various KS 49,205.27 22,682.68 5.036% N/A 8/6/26 N 11,345,949.84 11,323,267.16 8/11/17 30297558 21 LO Avila Beach CA 40,864.61 20,893.53 4.250% N/A 8/6/26 N 11,166,041.45 11,145,147.92 8/11/17 30297556 22 LO Pismo Beach CA 40,506.15 20,710.26 4.250% N/A 8/6/26 N 11,068,093.64 11,047,383.38 8/11/17 30297074 23 RT Various Various 46,784.30 10,362.27 5.450% N/A 5/5/26 N 9,968,835.85 9,958,473.58 8/5/17 30297555 24 LO Paso Robles CA 33,695.38 17,228.00 4.250% N/A 8/6/26 N 9,207,086.80 9,189,858.80 8/11/17 30311358 25 SS Walled Lake MI 35,613.83 0.00 4.880% N/A 8/1/26 N 8,475,000.00 8,475,000.00 8/1/17 30311377 26 LO E Marlborough Town PA 25,935.60 12,999.13 4.300% N/A 8/1/26 N 7,004,364.33 6,991,365.20 8/1/17 30297518 27 RT Clovis CA 23,757.36 10,387.67 4.650% N/A 8/6/26 N 5,933,160.17 5,922,772.50 8/11/17 30297576 28 MF Fayetteville NC 21,744.45 5,918.80 4.921% N/A 8/6/26 N 5,131,713.94 5,125,795.14 8/11/17 30297557 29 LO Pismo Beach CA 18,281.54 9,347.10 4.250% N/A 8/6/26 N 4,995,334.34 4,985,987.24 8/11/17 30296711 30 MF Lubbock TX 24,899.74 4,692.52 5.903% N/A 1/5/26 N 4,898,497.19 4,893,804.67 8/5/17 30311363 31 RT Onley VA 18,361.96 5,495.38 4.700% N/A 8/1/26 N 4,536,929.89 4,531,434.51 8/1/17 Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30297248 32 RT Roanoke Rapids NC 17,671.41 4,689.89 4.980% N/A 8/5/26 N 4,120,811.30 4,116,121.41 8/5/17 30311364 33 MU Durham NC 16,138.96 4,726.93 4.750% N/A 8/1/26 N 3,945,687.22 3,940,960.29 8/1/17 30311365 34 IN Solon OH 12,709.43 3,722.46 4.750% N/A 8/1/26 N 3,107,228.69 3,103,506.23 8/1/17 30311366 35 OF Lubbock TX 11,328.78 0.00 4.600% N/A 8/1/26 N 2,860,000.00 2,860,000.00 8/1/17 30296769 36 MU Hartford CT 11,635.39 3,110.40 4.990% N/A 6/5/26 N 2,707,827.83 2,704,717.43 8/5/17 30311367 37 SS Calexico CA 11,708.67 2,767.64 5.310% N/A 4/1/21 N 2,560,671.21 2,557,903.57 8/1/17 30311368 38 OF Carbondale IL 9,269.00 0.00 4.600% N/A 8/1/26 N 2,340,000.00 2,340,000.00 8/1/17 Totals 2,594,510.63 643,466.92 712,477,025.76 711,833,558.84 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30311369 01A21 Office Boston MA 40,000,000.00 72,936,795.00 0.00 30311370 01A22 Office Boston MA 30,000,000.00 72,936,795.00 0.00 30311359 2 Self Storage Various Various 70,000,000.00 11,798,160.05 0.00 30297582 03A1 Other New York NY 37,620,122.63 7,321,796.27 0.00 30297583 03A2 Other New York NY 29,505,978.45 7,321,796.27 0.00 30297553 4 Retail Various CA 55,649,572.31 4,909,330.40 5,044,333.39 1/1/17 3/31/17 30297572 5 Office Minneapolis MN 48,768,555.02 8,140,899.62 6,824,885.10 1/1/17 6/30/17 30297372 6 Other New York NY 49,000,000.00 6,195,003.32 5,175,830.10 7/1/16 6/30/17 30311372 07A2 Retail Lynwood CA 20,000,000.00 8,323,620.96 0.00 30311373 07A3 Retail Lynwood CA 20,000,000.00 8,323,620.96 0.00 30297454 8 Lodging Dearborn MI 29,257,603.49 5,481,272.56 0.00 30311360 9 Retail Bristol TN 21,861,596.10 1,643,540.82 2,345,724.00 1/1/17 3/31/17 30311361 10 Retail Visalia CA 16,400,000.00 1,384,210.08 1,661,132.00 1/1/17 3/31/17 30297461 11 Office Pittsburgh PA 16,180,196.02 1,894,866.78 0.00 30297429 12 Lodging Clearwater FL 16,046,726.25 1,810,071.85 2,866,572.17 1/1/17 6/30/17 30297451 13 Retail Granite City IL 15,998,578.80 1,269,469.82 0.00 30297554 14 Lodging Pismo Beach CA 15,446,783.90 0.00 0.00 30297452 15 Industrial Newington CT 15,715,000.00 1,643,407.84 0.00 30311376 16 Retail Marietta GA 13,504,404.91 1,395,031.66 0.00 30311362 17 Lodging Louisville KY 11,854,350.34 2,025,382.40 0.00 30297561 18 Lodging New York NY 12,000,000.00 4,452,434.00 0.00 30297467 19 Industrial Rancho Cucamonga CA 11,810,591.59 1,064,081.99 1,207,084.99 1/1/17 6/30/17 30297577 20 Lodging Various KS 11,323,267.16 1,398,065.95 0.00 30297558 21 Lodging Avila Beach CA 11,145,147.92 0.00 0.00 30297556 22 Lodging Pismo Beach CA 11,047,383.38 0.00 0.00 30297074 23 Retail Various Various 9,958,473.58 845,200.96 0.00 30297555 24 Lodging Paso Robles CA 9,189,858.80 1,729,804.90 902,348.40 1/1/17 3/31/17 30311358 25 Self Storage Walled Lake MI 8,475,000.00 370,309.04 0.00 30311377 26 Lodging E Marlborough Town PA 6,991,365.20 961,087.36 0.00 30297518 27 Retail Clovis CA 5,922,772.50 561,413.36 0.00 30297576 28 Multi-Family Fayetteville NC 5,125,795.14 467,908.04 409,848.95 1/1/17 4/30/17 30297557 29 Lodging Pismo Beach CA 4,985,987.24 1,376,680.31 0.00 30296711 30 Multi-Family Lubbock TX 4,893,804.67 582,379.73 606,778.86 1/1/17 6/30/17 30311363 31 Retail Onley VA 4,531,434.51 535,840.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI Recent NOI NOI Start Date NOI End Date 30297248 32 Retail Roanoke Rapids NC 4,116,121.41 395,316.88 444,110.79 1/1/17 3/31/17 30311364 33 Mixed Use Durham NC 3,940,960.29 422,762.74 0.00 30311365 34 Industrial Solon OH 3,103,506.23 333,516.48 0.00 30311366 35 Office Lubbock TX 2,860,000.00 134,234.13 0.00 30296769 36 Mixed Use Hartford CT 2,704,717.43 415,875.95 0.00 30311367 37 Self Storage Calexico CA 2,557,903.57 244,511.00 292,268.00 1/1/17 3/31/17 30311368 38 Office Carbondale IL 2,340,000.00 111,336.79 0.00 Total 711,833,558.84 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 8/17/17 0 0 0 0 0 0 0 0 4.228782% 103 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208014% 7/17/17 0 0 0 0 0 0 0 0 4.228880% 104 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208115% 6/16/17 0 0 0 0 0 0 0 0 4.228998% 105 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208236% 5/17/17 0 0 0 0 0 0 0 0 4.229095% 106 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208335% 4/17/17 0 0 0 0 0 0 0 0 4.229212% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208454% 3/17/17 0 0 0 0 0 0 0 0 4.229307% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208552% 2/17/17 0 0 0 0 0 0 0 0 4.229462% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208709% 1/18/17 0 0 0 0 0 0 0 0 4.229555% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208805% 12/16/16 0 0 0 0 0 0 0 0 4.229648% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.208900% 11/18/16 2 0 0 0 0 0 0 0 4.229761% 112 $70,000,000.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.209014% 10/17/16 0 0 0 0 0 0 0 0 4.229852% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.209108% 9/16/16 0 0 0 0 0 0 0 0 4.229963% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.209221% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Paid Through Current Outstanding Status of Resolution Servicing Foreclosure Actual Outstanding Bankruptcy REO Loan Number Document Months P & I P & I Mortgage Strategy Principal Servicing Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date No Delinquent Loans this Period Totals (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Advances Advances Advances On P&I and Servicing Advances Paid Totals 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Comments Document Balance at Contribution Scheduled Balance Current Month Left to Reimburse Refunds Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
